                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

WAYNE WILLIAM TUCKER,

       Plaintiff,

v.                                                  Case No. 5:17cv280-TKW-HTC

JULIE L. JONES, et al.,

     Defendants.
______________________________/

                                           ORDER
       This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 24) and the objections filed by Plaintiff (Doc. 31). The

objections, like Plaintiff’s other filings in this case, are inordinately long (302 single-

spaced paragraphs spanning 26 pages with virtually no left or right margins) and are

difficult to read because they are handwritten in the equivalent of a 10-point or less

font. The Court has done its best to make sense of the objections.

       Based on the Court’s de novo review of the issues properly1 raised in the

objections, the Court agrees with the magistrate judge’s determination that this case


       1
          To the extent the objections challenge the Court’s denial of Plaintiff’s motion for
extension of time and his renewed motion to appoint counsel, see Doc. 31, at 1 (¶¶1, 2), they are
improper because Rule 72(b)(2) only authorizes objections to the magistrate judge’s rulings. The
“objections” to the Court’s rulings will be treated as a motion for reconsideration of the order
(Doc. 30) denying Plaintiff’s motion for extension of time and renewed motion for appointment
of counsel, and will be denied because Plaintiff has offered no good reason for the Court to
reconsider the rulings in that order
is due to be dismissed because of Plaintiff’s failure to state anything close to a viable

claim against any of the 37 named defendants. Although the magistrate judge

recommends that this case be dismissed without prejudice (see Doc. 24, at 29), the

Court finds that dismissal with prejudice is appropriate because, as the magistrate

judge stated (see id. at 1, 28), Plaintiff has been given three opportunities to amend

his complaint and it would be futile (and contrary to the Prison Litigation Reform

Act) to allow him another opportunity to do so. See Alberto v. Sec’y, Fla. Dep’t of

Corr., 770 F. App’x 467, 469 (11th Cir. 2019) (“A court may . . . dismiss a pro se

complaint with prejudice where any amendment would be futile—that is, where even

‘a more carefully drafted complaint could not state a claim.’”) (quoting Woldeab v.

Decalb Cty. Bd. Of Educ., 885 F.3d 1289, 1291 (11th Cir. 2018)). Accordingly, it

is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this order, except as stated above.

      2.     Plaintiff’s motion for reconsideration (see note 1, supra) is DENIED.

      3.     The third amended complaint (Doc. 22) is DISMISSED with

             prejudice pursuant to 28 U.S.C. §1915A(b)(1).

      4.     The Clerk shall close the case file.


                                           2
DONE and ORDERED this 13th day of September, 2019.



                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                             3
